[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             OCTOBER 2, 2009
                               No. 09-11302                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                D. C. Docket No. 91-00206-CR-ORL-18-DAB

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

HANIFF ISHMAEL,
a.k.a. Max,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (October 2, 2009)

Before TJOFLAT, EDMONDSON and ANDERSON, Circuit Judges.

PER CURIAM:

     Haniff Ishmael, through counsel, appeals the sentence imposed by the
district court following the partial grant of his pro se motion for a reduced

sentence, pursuant to 18 U.S.C. § 3582(c)(2). Ishmael’s § 3582(c)(2) motion was

based on Amendment 706 to the Sentencing Guidelines, which reduced the base

offense levels applicable to crack cocaine offenses. On appeal, Ishmael argues that

the district court erred in its application of § 3582(c)(2) when it refused to sentence

him below the minimum of the amended guideline range. Ishmael asserts that

despite the language of U.S.S.G. § 1B1.10, which constrains the court’s authority

to vary from the amended range, that section, like all of the guidelines, is merely

advisory under United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d
621 (2005).

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d
983, 984 (11th Cir. 2008). A district court may modify a term of imprisonment in

the case of a defendant who was sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission. 18 U.S.C. § 3582(c)(2). Any reduction, however, must be

“consistent with applicable policy statements issued by the Sentencing

Commission.” Id. The applicable policy statements, found in § 1B1.10, state that

“the court shall not reduce the defendant’s term of imprisonment under 18 U.S.C.



                                           2
§ 3583(c)(2) and this policy statement to a term that is less than the minimum of

the amended guideline range.” U.S.S.G. § 1B1.10(b)(2)(A).

      Ishmael’s arguments are foreclosed by precedent. See United States v.

Melvin, 556 F.3d 1190, 1192-93 (11th Cir. 2009) (holding that Booker does not

“prohibit the limitations on a judge’s discretion in reducing a sentence imposed by

§ 3582(c)(2) and the applicable policy statement by the Sentencing Commission”),

cert. denied, ___ S.Ct. ___ (U.S. May 18, 2009) (No. 08-8664). Accordingly, we

affirm.

      AFFIRMED.1




      1
             Ishmael’s request for oral argument is denied.

                                              3